DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Page 2, [0005], line 2: “an tilt” should read “a tilt”
Page 23, [0071], line 3: “an tilt” should read “a tilt”
The use of the terms “WiFi” and “Bluetooth”, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeki et al, (Doc. ID US 20180217985 A1), hereinafter Saeki.

Regarding claim 1, Saeki teaches an information switching method (Spec. page 2, [0023], lines 1-4), comprising: 
obtaining tilting information after a tilt direction of a device changes (Spec. page 2, [0025]; the device detects a change in the attitude of the translation device, i.e. the tilt direction of a device changes, and determines the deice has neared a preset direction, i.e. obtains tilting information of the device); 
searching a pre-set tilt direction matching the tilting information and determining pre-set information corresponding to the matched pre-set tilt direction (Spec. page 2, [0025]; the device determines that the presentation direction of the device display has neared a direction set beforehand as a direction towards a second user, i.e. a preset tilt direction, by a predetermined angle, i.e. tilting information. There are at least two preset tilt directions [0027], therefore the device is considered to search the two direction options in order to determine a match. Spec. page 3, [0035]; language information is correlated with the attitude, i.e. the information corresponds to the matched pre-set tilt direction. Spec. page 4, [0054], lines 1-6; the language information is pre-set); and 
switching first input information of the device to second input information, wherein the second input information is determined based on the pre-set information matching the pre-set tilt direction (Spec. page 2, [0023], lines 4-11; the device performs a translation process on the first text to obtain the second text, i.e. it switches the language of the first text, i.e. first input information, to a second language, i.e. second input information, based on the change in attitude to a preset direction corresponding to a preset second language as detailed above, i.e. based on the pre-set information matching the pre-set tilt direction).

Regarding claim 2, Saeki further teaches wherein searching the pre-set tilt direction matching the tilting information comprises: 
comparing the tilting information with a pre-set range of each of a plurality of pre-set tilt directions to determine the pre-set range matching the tilting information (Spec. page 6, [0079]-[0080]; the device detects whether it has tilted towards the negative x axis by a predetermined angle [0079 ]or by a predetermined angle to the positive x axis [0080], i.e. it compares its tilting information, i.e. direction angle, with a preset angle range of each of two possible preset tilt directions, i.e. positive and negative x axis, to determine which range matches the tilt direction); and 
determining the pre-set tilt direction corresponding to the matched pre-set range as the pre-set tilt direction matching the tilting information (Spec. page 6, [0083], lines 1-9; determination of the language the current speaker is using, i.e. tilting information, is made from the attitude, i.e. pre-set tilt direction corresponding to the matched pre-set range, of the device during speech matching the pre-set tilt direction assigned to the information of “first language”, “second language”, “reference language”, and “reference presentation direction”).

Regarding claim 3, Saeki further teaches wherein determining the pre-set information corresponding to the matched pre-set tilt direction comprises: 
searching mapping relationships based on the matched pre-set tilt direction to determine the pre-set information, wherein the mapping relationships include relationships between a plurality of pre-set tilt directions and the corresponding pre-set information (Spec. page 6, [0083], lines 1-9; “first language” and “second language” correlate to the language information, i.e. preset information, mapped to each of the preset tilt directions. Determination of the language that the current speaker is using is made from the attitude of the translation device when the speaker is speaking, i.e. the device searches the mapping relationships based on the matched pre-set tilt direction to determine the pre-set information).

Regarding claim 4, Saeki further teaches wherein: 
the pre-set information includes a target pre-set language (Spec. page 3, [0035]; language information is correlated with the attitude. Spec. page 4, [0054], lines 1-6; the language information is set beforehand); 
the second input information is the target pre-set language corresponding to the matched pre-set tilt direction (Spec. page 3, [0035]; language information is correlated with the attitude, i.e. the information corresponds to the matched pre-set tilt direction. Spec. page 4, [0054], lines 1-6; the language information is set beforehand); and 
the method further includes: 
collecting voice data (Spec. page 2, [0023], lines 4-5; the microphone of the device collects audio from a first user, i.e. voice data); 
based on the target pre-set language corresponding to the matched pre-set tilt direction, performing a voice recognition process on the voice data, to extract text information from the voice data (Spec. page 2, [0023]; the device obtains the first text by performing speech recognition on the voice data. Spec. page 2, [0033] performing the speech recognition processing using a language indicated by language information correlated with the attitude of the translation device at the current point in time in correlation information, stored in the translation device, correlating the attitude of the translation device and language information indicating a language for performing speech recognition processing in the attitude, i.e. the speech recognition is based on the target pre-set language corresponding to the matched pre-set tilt direction); and 
translating the text information (Spec. page 2, [0023]; the device translates the first text).

Regarding claim 5, Saeki teaches the method of claim 4, wherein translating the text information comprises: 
translating the text information into a pre-set language corresponding to a pre-set tilt direction other than the current pre-set tilt direction (Spec. page 4, [0057]; the device translates the first text information from the source language to the target language. Spec. page 3, [0036]; the device selects the language for translation based on the language information correlated with attitude, i.e. the device translates the text information into a pre-set language corresponding to a pre-set tilt direction other than the current pre-set tilt direction).

Regarding claim 6, Saeki teaches the method of claim 3, further comprising generating a mapping relationship, including: 
receiving a user configuration command (Spec. page 7, [0085], lines 6-9; the device receives a user configuration command from the user pressing a button indicating switching the language); and 
establishing the mapping relationship between the pre-set tilt direction corresponding to the user configuration command and the pre-set information corresponding to the pre-set tilt direction (Spec. page 6, [0083], lines 1-9; “first language” and “second language” correlate to the language information mapped to each of the preset tilt directions. Spec. page 7, [0085]; the user changes the “first language” and “second language” to map different languages, i.e. pre-set information, to the preset tilt directions, i.e. establishes102 the mapping relationship between the pre-set tilt direction corresponding to the user configuration command and the pre-set information corresponding to the pre-set tilt direction).

Regarding claim 9, the claim is directed to an electronic device comprising a memory and one or more programs stored in the memory, wherein instructions contained in the one or more programs are executed by one or more processors to perform the claimed functions of claim 1. Saeki teaches an electronic device comprising a memory and one or more programs stored in the memory, wherein instructions contained in the one or more programs are executed by one or more processors (Spec. page 10, [0139]) to perform the functions described above with respect to claim 1. Therefore claim 9 is rejected under the same grounds.

Regarding claim 10, the claim is directed to the electronic device of claim 9 corresponding to the claimed method of claim 2 and is rejected under the same grounds.

Regarding claim 11, the claim is directed to the electronic device of claim 9 corresponding to the claimed method of claim 3 and is rejected under the same grounds.

Regarding claim 12, the claim is directed to the electronic device of claim 9 corresponding to the claimed method of claim 4 and is rejected under the same grounds.

Regarding claim 13, the claim is directed to the electronic device of claim 12 corresponding to the claimed method of claim 5 and is rejected under the same grounds.

Regarding claim 14, the claim is directed to the electronic device of claim 11 corresponding to the claimed method of claim 6 and is rejected under the same grounds.

Regarding claim 17, the claim is directed to a non-transitory computer readable storage medium storing computer instructions that, when being executed by a processor of an electronic device, cause the processor to perform the claimed functions of claim 1. Saeki teaches a non-transitory computer readable storage medium storing computer instructions that, when being executed by a processor of an electronic device, cause the processor to perform the functions described above with respect to claim 1 (Spec. page 10, [0139]). Therefore claim 17 is rejected under the same grounds.

Regarding claim 18, the claim is directed to the storage medium of claim 17 corresponding to the claimed method of claim 2 and is rejected under the same grounds.

Regarding claim 19, the claim is directed to the storage medium of claim 17 corresponding to the claimed method of claim 3 and is rejected under the same grounds.

Regarding claim 20, the claim is directed to the storage medium of claim 17 corresponding to the claimed method of claim 4 and is rejected under the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki in view of Cuthbert et al, (Doc. ID US 9355094 B2), hereinafter Cuthbert.

Regarding claim 7, Saeki teaches all of the claimed elements of claim 6 as detailed above, however Saeki does not disclose wherein the method further comprises updating the mapping relationship, including: obtaining geographic location information to determine information matching the geographic location information; and based on the information matching the geographic location information, updating the pre- set information corresponding to the preset tilt direction in the mapping relationship with the information matching the geographic location information.
Cuthbert teaches a system for switching between a first mode and a second mode on a client device based on the detected delimiter motion of the client device, without requiring physical interaction for the switching from the second user. The first mode corresponds to speech from a first user in a first language, while the second mode corresponds to second language of a second user, and the device performs speech recognition on the speech to switch the input from the first language to the second language (Spec. Col. 1, lines 46-61). Cuthbert further teaches that the languages may be set based on a determination of the language spoken at a determined geographical location of the client device (Spec. Col. 3, lines 36-39). 
Adapting Saeki to incorporate the teachings of Cuthbert discloses the method of claim 6, further comprising: updating the mapping relationship, including: 
obtaining geographic location information to determine information matching the geographic location information (Cuthbert, Spec. Col. 3, lines 36-39; the device determines its current geographical location to determine the language spoken at that geographic location, i.e. information matching the geographic location information); and 
based on the information matching the geographic location information, updating the pre- set information corresponding to the preset tilt direction in the mapping relationship with the information matching the geographic location information (the method of configuration control of Saeki as detailed in claim 6 above, now adapted to change the language mapping using the location based approach detailed in Cuthbert in which the translation app sets a default second language based on the information matching the geographic location information Spec. Col. 3, lines 36-39).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki by incorporating the teachings of Cuthbert. Both disclosures are directed to a translation device which translates spoken input from one language to a second language based on the motion of a user’s device. Saeki provides for the user to change the mapping of the language to the tilt directions by manual input (Spec. page 7, [0085], lines 6-9), however Saeki recognizes that manual input operations impede smooth conversation (Spec. page 1, [0003], lines 4-7). Cuthbert remedies this by providing a method by which the languages may be set without requiring user input. Therefore, it would have been obvious to combine the features of both disclosures to allow for a natural flow of conversation and improved user experience. 

Regarding claim 8, Saeki teaches all of the claimed elements of claim 1 as detailed above, however Saeki does not disclose wherein the method further comprises performing a reminder operation, the reminder operation including at least one of vibration or a visual indicator.
Cuthbert teaches a system for switching between a first mode and a second mode on a client device based on the detected delimiter motion of the client device, without requiring physical interaction for the switching from the second user. The first mode corresponds to speech from a first user in a first language, while the second mode corresponds to second language of a second user, and the device performs speech recognition on the speech to switch the input from the first language to the second language (Spec. Col. 1, lines 46-61). Cuthbert further teaches the use of a visual indicator, the caption “listening,” to indicate the device is waiting for speech input from the user (Spec. Col. 3, lines 59-63).
Adapting Saeki to incorporate the teachings of Cuthbert discloses the method of claim 1, further comprising: 
performing a reminder operation, the reminder operation including at least one of vibration or a visual indicator (the translation device of Saeki, now adapted to use the visual indicator of Cuthbert on the display to serve as a reminder to the user that the device is in listening mode Spec. Col. 3, lines 59-63).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki by incorporating the teachings of Cuthbert. Both disclosures are directed to a translation device which translates spoken input from one language to a second language based on the motion of a user’s device. Given the overlap, in particular the recording of user’s speech, incorporation of the features of Cuthbert into Saeki would have been predictable to one of ordinary skill in the art at the time of filing. As the state of the device taught by Saeki will not transition until the device reaches a certain degree of difference in angle from the presentation direction (Spec. page 7, [0094]), the incorporation of the visual indicator as taught by Cuthbert would cue the user that the device was in the correct position to begin the translation process. 

Regarding claim 15, the claim is directed to the electronic device of claim 14 corresponding to the claimed method of claim 7 and is rejected under the same grounds.

Regarding claim 16, the claim is directed to the electronic device of claim 9 corresponding to the claimed method of claim 8 and is rejected under the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (Doc ID US 8228292 B1) teaches systems and techniques for mode switching using motion-based inputs to a computing device, including a flipping motion and tilting of the device (Spec. Col. 1 lines 44-55).
Kwon (Pub. No. US 2015/0370786 A1) teaches a translation method using a portable device comprising detecting an inclination of the device, setting an input language based on a direction of the inclination of the portable device, translating a user input received via a user input receiver into an output language, and outputting a result of translating the user input into the output language to an output unit (Spec. page 1, [0014]).
Adler et al. (Doc. ID US 20050212751 A1) teaches a motion controlled handheld device for which different gestures are mapped to different predefined commands (Spec. page 1, [0004]).
Lee et al. (Doc. ID EP 3007059 A1) teaches a watch-type mobile terminal which translates audio input from one language to another based on a gesture (Spec. page 2, Col. 2, [0011]).
Zhang et al. (Doc. ID CN 107315740 A) teaches a real-time translation device which accepts voice input, performs voice recognition to identify the language of the input, and, based on inclination of the device, translates the input to a second language and outputs the translated information as speech in the second language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARKER L MAYFIELD/
Examiner
Art Unit 2655



/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655